UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51190 UMATRIN HOLDING LIMITED (Exact name of registrant as specified in its charter) Delaware 87-0814235 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 315 Madison Ave, 3rd Floor PMB #3050
